Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 06/01/2021. Claims 1-28 have been examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-16, 18-24 and 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US20160057316A1) hereinafter Godfrey in view of Schupak et al. (US20190182554A1) hereinafter Schupak, further in view of (US9305601B1) hereinafter Itelman.

As per claim 1.  A collaboration method for a livestream broadcast of a coordinated audiovisual work of first and second performers captured at respective geographically-distributed, first and second devices, the method comprising: (Godfrey, par0015 teaches in some cases or embodiments, the first and second first audiovisual encodings include, in addition to captured vocals, performance synchronized video captured at the respective remote device. In some embodiments, the method further includes mixing the first performer vocals with a backing track and supplying a second remote device with a resulting first mixed audiovisual performance, wherein the second performer vocals are captured against a local audio rendering, at the second remote device, of the first mixed audiovisual performance).
receiving at the second device, a media encoding of an audiovisual performance mixed with a backing audio track and including (i) vocal audio captured at the first device from a first one of the performers and (ii) video that is performance synchronized with the captured first performer vocals;  (Godfrey, Fig2 {2c}, par 0041, 0047 and 0064. Pr0064 teaches mobile device 400 can be configured to interact with peers or a base station for one or more devices. As such, mobile device 400 may grant or deny network access to other wireless devices). Par0041 teaches In addition, lyrics, melody and harmony track note sets and related timing and control information may be encapsulated as a score coded in an appropriate container or object (e.g., in a Musical Instrument Digital Interface, MIDI, or Java Script Object Notation, json, type format) for supply together with the backing track(s). Using such information, handheld 101, audiovisual display and/or set-top box equipment 101A, 101B, or both, may display lyrics and even visual cues related to target notes, harmonies and currently detected vocal pitch in correspondence with an audible performance of the backing track(s) so as to facilitate a karaoke-style vocal performance by a user). Par0047 teaches FIGS. 2A, 2B and 2C are successive snapshots of vocal performance synchronized video along a coordinated audiovisual performance timeline 151 of mixed audiovisual performance rendering 123 wherein, in accordance with some embodiments of the present invention, video for one, the other or both of two contributing vocalist is prominently displayed (or more and less prominently displayed) based on computationally-defined audio features extracted from (or computed over) the captured vocals).
at the second device, audibly rendering the received mixed audio performance and capturing thereagainst vocal audio from a second one of the performers; (Godfrey, Fig1 {123}, par0048 teaches throughout the temporal course of the combined and mixed audiovisual performance rendering 123, visual prominence of performance synchronized video for one performance (and/or the other) varies in correspondence with computationally-defined audio features. For example, based on a calculated audio power measure (computed over a captured vocal audio signal for each of the illustrated, and temporally-aligned, performances), video for first one of the performers may be featured more prominently than the second at a given position 191 (see FIG. 2A) along coordinated audiovisual performance timeline 151. At position 191, the vocal contribution of the first performer may have greater amplitude or have greater audio power. In some cases, a first vocalist may be singing (or be assigned) part A of a duet, whereas the second vocalist is singing (or is assigned) part B or an accompaniment or backup vocal role. In some cases, each performer may ostensibly sing the same part, but differring audio power for the individual vocal contributions is nonetheless selective (at any given point in time) for visual prominence).
to provide a broadcast audiovisual mix that includes the captured vocal audio of the first and second performers and the backing audio track without apparent temporal lag therebetween; and (Godfrey Fig1{123}, par0047 and 0068. Par0047 teaches FIGS. 2A, 2B and 2C are successive snapshots of vocal performance synchronized video along a coordinated audiovisual performance timeline 151 of mixed audiovisual performance rendering 123 wherein, in accordance with some embodiments of the present invention, video for one, the other or both of two contributing vocalist is prominently displayed (or more and less prominently displayed) based on computationally-defined audio features extracted from (or computed over) the captured vocals. Thus, as an example, FIGS. 2A, 2B and 2C illustrate a temporal sequence of mixed audiovisual performance rendering 123 prepared (recall FIG. 1) at content server 110 based on manipulation (at 112) of vocals and performance synchronized video captured at handheld 101 and/or using audiovisual display and/or set-top box equipment 101A, 101B in combination with at least one other captured audiovisual performance (#1 or #2). Par0068 teaches FIG. 6 illustrates respective instances (501 and 520) of a portable computing device such as mobile device 400 programmed with vocal audio and video capture code, user interface code, pitch correction code, an audio rendering pipeline and playback code in accord with the functional descriptions herein. Device instance 501 is depicted operating in a vocal audio and performance synchronized video capture mode, while device instance 520 operates in a presentation or playback mode for a mixed audiovisual performance with dynamic visual prominence for performance synchronized video. A television-type display and/or set-top box equipment 520A is likewise depicted operating in a presentation or playback mode, although as described elsewhere herein, such equipment may also operate as part of a vocal audio and performance synchronized video capture facility. Each of the aforementioned devices communicate via wireless data transport and/or intervening networks 504 with a server 512 or service platform that hosts storage and/or functionality explained herein with regard to content server 110, 210. Captured, pitch-corrected vocal performances with performance synchronized video mixed to vary visual prominence as described herein may (optionally) be streamed and audiovisually rendered at laptop computer 511).
          Godfrey does not explicitly discloses supplying the audiovisual broadcast mix to a service platform configured to livestream the broadcast audiovisual mix to plural recipient devices constituting an audience.
          Schupak however discloses supplying the audiovisual broadcast mix to a service platform configured to livestream the broadcast audiovisual mix to plural recipient devices constituting an audience. (Schupak, par0076 teaches FIG. 1A is a block diagram of a system according to one inventive implementation, including multiple client devices (e.g., broadcaster client devices 100A and 100B, viewer client devices 200A, 200B, 200C and 200D), broadcast/viewing servers and memory storage devices 1000 (e.g., serving as the network platform noted above), an event information provider 55, one or more news feeds (RSS feeds) 65, and a digital distribution platform (app store) 75 all communicatively coupled via the Internet 50. Each of the client devices 100A, 100B, 200A, 200B, 200C, 200D may download from the digital distribution platform 75 an app or software program that becomes resident on the client device (i.e., a client app) and performs at least some of the various broadcaster and viewer functionality described herein in connection with broadcasting live streams of digital content and viewing copies of broadcasted live streams, exchanging chat messages amongst broadcasters and one or more viewers, logging system events and providing system event messages to broadcasters and viewers, collecting and maintaining/updating event information and providing event information to broadcasters and viewers in a synchronized manner, providing and updating various animation and special effects graphics, and replaying of recorded streams).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of supplying the audiovisual broadcast mix to a service platform configured to livestream the broadcast audiovisual mix to plural recipient devices constituting an audience, as taught by Godfrey in the method of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.
          Godfrey and Schupak do not explicitly disclose the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device.
(Itelman, col11 lines 27-39, teaches in an operation 202, process 200 may include receiving an audiovisual input from an audiovisual capture device. In an operation 203, process 200 may include adding a second audiovisual track to the project by simultaneously [the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device] recording the audiovisual input received in operation 202 while other existing tracks of the project are being played. In an operation 204, process 200 may include generating a live mix of the first and second audiovisual tracks and/or communicating the live mix via a user interface while the audiovisual input is being recorded. For example, a user may listen and view how the first and second tracks are combined together into a live mix as the user records the second track within the mix).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device, as taught by Itelman in the method of Godfrey and Schupak, so live jam sessions facilitate collaborations between musicians, help building a community for exchanging talents and ideas with other musicians, and provide opportunities to practice together in preparing for a recording session, see Itelman col 1 lines 16-20.

As per claim 2. Godfrey, Schupak and Itelman disclose the method of claim 1.
(Godfrey, par0068 teaches FIG. 6 illustrates respective instances (501 and 520) of a portable computing device such as mobile device 400 programmed with vocal audio and video capture code, user interface code, pitch correction code, an audio rendering pipeline and playback code in accord with the functional descriptions herein. Device instance 501 is depicted operating in a vocal audio and performance synchronized video capture mode, while device instance 520 operates in a presentation or playback mode for a mixed audiovisual performance with dynamic visual prominence for performance synchronized video. A television-type display and/or set-top box equipment 520A is likewise depicted operating in a presentation or playback mode, although as described elsewhere herein, such equipment may also operate as part of a vocal audio and performance synchronized video capture facility. Each of the aforementioned devices communicate via wireless data transport and/or intervening networks 504 with a server 512 or service platform that hosts storage and/or functionality explained herein with regard to content server 110, 210. Captured, pitch-corrected vocal performances with performance synchronized video mixed to vary visual prominence as described herein may (optionally) be streamed and audiovisually rendered at laptop computer 511).

As per claim 3. Godfrey, Schupak and Itelman disclose the method of claim 1.
          Godfrey further discloses further comprising: capturing, at the second device, second performer video that is performance synchronized with the captured second performer vocals; and compositing the second performer video with video for the first performer in the supplied audiovisual broadcast mix. (Godfrey, par0044 teaches in some embodiments of the present invention, social network constructs may facilitate pairings of geographically-distributed vocalists and/or formation of geographically-distributed virtual glee clubs. For example, relative to FIG. 1, a first vocalist may perform in a manner captured (with vocal audio and performance synchronized video) and uploaded (106) to a content server or service platform. Such captured audiovisual content may, in turn, be distributed to social media contacts of the first vocalist, via an open call mediated by the content server, or by electronic communication initiated by the first vocalist. In this way, the first vocalist herself (and/or the content server or service platform on her behalf) may invite others to join in a coordinated audiovisual performance).

As per claim 4. Godfrey, Schupak and Itelman disclose the method of claim 3.
          Godfrey further discloses wherein the first and second performer video compositing includes, for at least some portions of the supplied audiovisual broadcast mix, a computational blurring of image frames of first and second performer video at a visual boundary therebetween. (Godfrey, par0044 teaches in some embodiments of the present invention, social network constructs may facilitate pairings of geographically-distributed vocalists and/or formation of geographically-distributed virtual glee clubs. For example, relative to FIG. 1, a first vocalist may perform in a manner captured (with vocal audio and performance synchronized video) and uploaded (106) to a content server or service platform. Such captured audiovisual content may, in turn, be distributed to social media contacts of the first vocalist, via an open call mediated by the content server, or by electronic communication initiated by the first vocalist. In this way, the first vocalist herself (and/or the content server or service platform on her behalf) may invite others to join in a coordinated audiovisual performance).

As per claim 5. Godfrey, Schupak and Itelman disclose the method of claim 3.
          Godfrey further discloses comprising: dynamically varying in a course of the audiovisual broadcast mix relative visual prominence of one or the other of the first and second performers. (Godfrey, par0048 teaches throughout the temporal course of the combined and mixed audiovisual performance rendering 123, visual prominence of performance synchronized video for one performance (and/or the other) varies in correspondence with computationally-defined audio features. For example, based on a calculated audio power measure (computed over a captured vocal audio signal for each of the illustrated, and temporally-aligned, performances), video for first one of the performers may be featured more prominently than the second at a given position 191 (see FIG. 2A) along coordinated audiovisual performance timeline 151. At position 191, the vocal contribution of the first performer may have greater amplitude or have greater audio power. In some cases, a first vocalist may be singing (or be assigned) part A of a duet, whereas the second vocalist is singing (or is assigned) part B or an accompaniment or backup vocal role. In some cases, each performer may ostensibly sing the same part, but differring audio power for the individual vocal contributions is nonetheless selective (at any given point in time) for visual prominence).

As per claim 6. Godfrey, Schupak and Itelman disclose the method of claim 5.
          Godfrey further discloses wherein the dynamic varying is, at least partially, in correspondence with time varying vocal part codings in an audio score corresponding to and temporally synchronized with the backing audio track. (Godfrey, par0041teaches In addition, lyrics, melody and harmony track note sets and related timing and control information may be encapsulated as a score coded in an appropriate container or object (e.g., in a Musical Instrument Digital Interface, MIDI, or Java Script Object Notation, json, type format) for supply together with the backing track(s)…..and, in some situations or embodiments, score-coded note tracks for continuous, real-time pitch-correction while the user sings. Optionally, at least for certain embodiments or genres, harmony note tracks may be score coded for harmony shifts to captured vocals. Typically, a captured pitch-corrected (possibly harmonized) vocal performance together with performance synchronized video is saved locally, on the handheld device or set-top box, as one or more audiovisual files and is subsequently compressed and encoded for upload (106) to content server 110 as an MPEG-4 container file. MPEG-4 is an international standard for the coded representation and transmission of digital multimedia content for the Internet, mobile networks and advanced broadcast applications. Other suitable codecs, compression techniques, coding formats and/or containers may be employed if desired).

As per claim 7. Godfrey, Schupak and Itelman disclose the method of claim 5.
          Godfrey further discloses wherein the dynamic varying is, at least partially, based on evaluation of a computationally defined audio feature of either or both of the first and second performer vocals. (Godfrey, par0052 teaches finally, at position 193 along coordinated audiovisual performance timeline 151, calculated levels of an operative computationally-defined audio feature(s) are such that performance synchronized video of first and second performers is displayed with equivalent visual prominence. Position 193 illustrates a dynamically determined prominence consistent with each of the performers singing in chorus (consistent with a chorus section of an otherwise part A, part B duet-style coding of a vocal score) and/or singing at generally comparable levels as indicated by calculations of audio power, spectral flux or centroids).

As per claim 8. Godfrey, Schupak and Itelman disclose the method of claim 1.
          Godfrey further discloses wherein the first device is associated with the second device as a current livestream guest, and wherein the second device operates as a current livestream host, the current livestream host controlling association and dissociation of particular devices from the audience as the current livestream guest. (Godfrey, par0037 teaches in some embodiments such as illustrated in FIG. 1, an iPhone™ handheld available from Apple Inc. (or more generally, handheld 101) hosts software that executes in coordination with a content server 110 to provide vocal capture and continuous real-time, score-coded pitch correction and harmonization of the captured vocals. Performance synchronized video may be captured using a camera provided by, or in connection with, a television (or other audiovisual equipment) 101A or connected set-top box equipment 101B such as an Apple TV™ device. Performance synchronized video may also, or alternatively, be captured using an on-board camera provided by handheld 101).

As per claim 11. Godfrey, Schupak and Itelman disclose the method of claim 1.
           Godfrey further discloses further comprising: accessing a machine readable encoding of musical structure that includes at least musical section boundaries coded for temporal alignment with the vocal audio captured at the first and second devices; and applying a first visual effect schedule to at least a portion of audiovisual broadcast mix, wherein the applied visual effect schedule encodes differing visual effects for differing musical structure elements of the first audiovisual performance encoding and provides visual effect transitions in temporal alignment with at least some of the coded musical section boundaries. (Godfrey, par0056-0057. Par0056 both pitch correction and added harmonies are chosen to correspond to a score 207, which in the illustrated configuration, is wirelessly communicated (261) to the device(s) (e.g., from content server 110 to handheld 101 or set-top box equipment 101B, recall FIG. 1) on which vocal capture and pitch-correction is to be performed, together with lyrics 208 and an audio encoding of the backing track 209. In some embodiments of techniques described herein, the note (in a current scale or key) that is closest to that sounded by the user/vocalist is determined based on score 207. While this closest note may typically be a main pitch corresponding to the score-coded vocal melody, it need not be. Indeed, in some cases, the user/vocalist may intend to sing harmony and the sounded notes may more closely approximate a harmony track. Par0057 teaches in some modes or embodiments, performance synchronized video corresponding to vocals determined to be (or pitch-corrected to) melody may be visually presented in a generally more prominent manner, while performance synchronized video corresponding to vocals determined to be (or pitch-shifted to) harmony may be visually presented with less prominence. In the computational flow of FIG. 3, pitch corrected or shifted vocals may be combined (254) or aggregated for mix (253) with an audibly-rendered backing track and/or communicated (262) to content server 110 or a remote device (e.g., handheld 120 or 520, television and/or set-top box equipment 520A, or some other media-capable, computational system 511). In some embodiments, pitch correction or shifting of vocals and resulting determinations of desired visual prominence may be performed at content server 110).

As per claim 12. Godfrey, Schupak and Itelman disclose the method of claim 11.
          Godfrey does not explicitly discloses wherein the differing visual effects encoded by the applied visual effect schedule include for a given element thereof, one or more of: a particle-based effect or lens flare; transitions between distinct source videos; animations or motion of a frame within a source video vector graphics or images of patterns or textures; and color, saturation or contrast.
          Schupak however discloses wherein the differing visual effects encoded by the applied visual effect schedule include for a given element thereof, one or more of: a particle-based effect or lens flare; transitions between distinct source videos; animations or motion of a frame within a source video vector graphics or images of patterns or textures; and color, saturation or contrast. (Schupak, par0125 teaches In another aspect, client-side rendering of screen animations and/or other special effects graphics allows such animations and graphics to be user-interactive; for example, a user (broadcaster or viewer) on a client device may “select” a screen animation/special effect graphic (e.g., via a touch-sensitive display screen of the client device) and launch additional graphics or initiate some other functionality on the client device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the differing visual effects encoded by the applied visual effect schedule include for a given element thereof, one or more of: a particle-based effect or lens flare; transitions between distinct source videos; animations or motion of a frame within a source video vector graphics or images of patterns or textures; and color, saturation or contrast, as taught by Godfrey in the method of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.

As per claim 13. Godfrey, Schupak and Itelman disclose the method of claim 11.
          Godfrey does not explicitly discloses wherein the associated musical structure encodes musical sections of differing types; and wherein the applied visual effect schedule defines differing visual effects for different ones of the encoded musical sections.
          Schupak however discloses wherein the associated musical structure encodes musical sections of differing types; and wherein the applied visual effect schedule defines differing visual effects for different ones of the encoded musical sections. (Schupak, par0075 teaches audio and/or visual indications and content may be modifiable and/or interactive. For example, traditional news and sports broadcasting may insert audio and/or visual indications and content into an outgoing digital audio and/or video media stream. The receiving client devices have been assumed to be “dumb,” that is, only capable of displaying the audio and/or video media as received. In contrast, in inventive implementations disclosed herein “smart” client devices allow audio and/or visual indications and content to be rendered on the client side, which allows for real-time modification and interaction with viewers and/or listeners. That is, client-side rendering allows for interactivity with elements and enhanced features not available to traditional broadcasting).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the associated musical structure encodes musical sections of differing types; and wherein the applied visual effect schedule defines differing visual effects for different ones of the encoded musical sections, as taught by Godfrey in the method of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.

As per claim 14. Godfrey, Schupak and Itelman disclose the method of claim 11.
          Godfrey does not explicitly discloses wherein the associated musical structure encodes events or transitions; and wherein the applied visual effect schedule defines differing visual effects for different ones of the encoded events or transitions.
(Schupak, par0074-0075 teaches Audio and/or visual indications and content may be integrated with user-generated multimedia for simultaneous presentation. The presentation may be in real-time or substantially in real-time. For example, audio indications may be presented with digital video media, and/or visual content may be presented with digital audio media. In some implementations, audio and/or visual indications and content are presented simultaneously with digital audio and/or video media using multiple tracks and/or display frames or overlays. For example, digital video media of a basketball game or of a broadcaster providing play-by-play audio commentary for the game may be displayed with an overlay of a real-time scoreboard and/or ticker. Alternatively, the real-time scoreboard and/or ticker may be presented in a separate frame. Audio and/or visual indications and content may be modifiable and/or interactive. For example, traditional news and sports broadcasting may insert audio and/or visual indications and content into an outgoing digital audio and/or video media stream.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the associated musical structure encodes events or transitions; and wherein the applied visual effect schedule defines differing visual effects for different ones of the encoded events or transitions, as taught by Godfrey in the method of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.

As per claim 15. Godfrey, Schupak and Itelman disclose the method of claim 11.
          Godfrey does not explicitly discloses wherein the associated musical structure encodes group parts, and wherein the applied visual effect schedule is temporally selective for particular performance synchronized video in correspondence with the encoded musical structure.
          Schupak however discloses wherein the associated musical structure encodes group parts, and wherein the applied visual effect schedule is temporally selective for particular performance synchronized video in correspondence with the encoded musical structure. (Schupak, par0098 teaches in FIG. 1A a first broadcaster client device 100A provides a first live stream of digital content 102A, and a first plurality of viewer client devices 200A and 200B (grouped by a first bracket) receive respective copies 202A and 202B of the first broadcaster's live stream of digital content. Similarly, a second broadcaster client device 100B provides a second live stream of digital content 102B, and a second plurality of viewer client devices 200C and 200D (grouped by a second bracket) receive respective copies 202C and 202D of the second broadcaster's live stream of digital content. Turning now again to FIG. 2, and taking only the viewer client devices 200A and 200C into consideration for purposes of illustration, the example implementation shown in FIG. 2 contemplates that the first broadcaster is providing video-based commentary about a first live sporting event, and the second broadcaster is providing video-based commentary about a second (different) live sporting event, such that the first viewer client device 200A receives the copy 202A of the first broadcaster's live stream of digital content 102A relating to the first sporting event (and provided by the first broadcaster client device 100A), and that the second viewer client device 200C receives the copy 202C of the second broadcaster's live stream of digital content 102B relating to the second sporting event (and provided by the second broadcaster client device 100B).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the associated musical structure encodes group parts, and wherein the applied visual effect schedule is temporally selective for particular performance synchronized video in correspondence with the encoded musical structure, as taught by Godfrey in the method of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.

As per claim 16. Godfrey, Schupak and Itelman disclose the method of claim 1.
           Godfrey further discloses performed, at least in part, on a handheld mobile device communicatively coupled to a content server or service platform. : (Godfrey, par0058 teaches in other embodiments, a handheld device (e.g., handheld device 301) may itself support capture of both vocal audio and performance synchronized video. Thus, FIG. 4 illustrates basic signal processing flows (350) in accord with certain implementations suitable for an mobile phone-type handheld device 301 to capture vocal audio and performance synchronized video, to generate pitch-corrected and optionally harmonized vocals for audible rendering (locally and/or at a remote target device), and to communicate with a content server or service platform 310).

As per claim 18.  A system for dissemination of an apparently live broadcast of a joint performance of geographically-distributed first and second performers, the system comprising: (Godfrey, par0015 teaches in some cases or embodiments, the first and second first audiovisual encodings include, in addition to captured vocals, performance synchronized video captured at the respective remote device. In some embodiments, the method further includes mixing the first performer vocals with a backing track and supplying a second remote device with a resulting first mixed audiovisual performance, wherein the second performer vocals are captured against a local audio rendering, at the second remote device, of the first mixed audiovisual performance).
the first device communicatively coupled to supply to the second device an audiovisual performance mixed with a backing audio track and including (1) vocal audio of the first performer captured against the backing audio track and (2) video that is performance synchronized therewith; and (Godfrey, Fig2 {2c}, par 0041, 0047 and 0064. Pr0064 teaches mobile device 400 can be configured to interact with peers or a base station for one or more devices. As such, mobile device 400 may grant or deny network access to other wireless devices). Par0041 teaches In addition, lyrics, melody and harmony track note sets and related timing and control information may be encapsulated as a score coded in an appropriate container or object (e.g., in a Musical Instrument Digital Interface, MIDI, or Java Script Object Notation, json, type format) for supply together with the backing track(s). Using such information, handheld 101, audiovisual display and/or set-top box equipment 101A, 101B, or both, may display lyrics and even visual cues related to target notes, harmonies and currently detected vocal pitch in correspondence with an audible performance of the backing track(s) so as to facilitate a karaoke-style vocal performance by a user). Par0047 teaches FIGS. 2A, 2B and 2C are successive snapshots of vocal performance synchronized video along a coordinated audiovisual performance timeline 151 of mixed audiovisual performance rendering 123 wherein, in accordance with some embodiments of the present invention, video for one, the other or both of two contributing vocalist is prominently displayed (or more and less prominently displayed) based on computationally-defined audio features extracted from (or computed over) the captured vocals).
the second device communicatively configured to receive a media encoding of the mixed audiovisual performance and to audibly render at least audio portions of the mixed audiovisual performance, to capture thereagainst vocal audio of the second performer, and (Godfrey, Fig1 {123}, par0048 teaches throughout the temporal course of the combined and mixed audiovisual performance rendering 123, visual prominence of performance synchronized video for one performance (and/or the other) varies in correspondence with computationally-defined audio features. For example, based on a calculated audio power measure (computed over a captured vocal audio signal for each of the illustrated, and temporally-aligned, performances), video for first one of the performers may be featured more prominently than the second at a given position 191 (see FIG. 2A) along coordinated audiovisual performance timeline 151. At position 191, the vocal contribution of the first performer may have greater amplitude or have greater audio power. In some cases, a first vocalist may be singing (or be assigned) part A of a duet, whereas the second vocalist is singing (or is assigned) part B or an accompaniment or backup vocal role. In some cases, each performer may ostensibly sing the same part, but differring audio power for the individual vocal contributions is nonetheless selective (at any given point in time) for visual prominence).
for transmission as the apparently live broadcast. (Godfrey Fig1{123}, par0047 and 0068. Par0047 teaches FIGS. 2A, 2B and 2C are successive snapshots of vocal performance synchronized video along a coordinated audiovisual performance timeline 151 of mixed audiovisual performance rendering 123 wherein, in accordance with some embodiments of the present invention, video for one, the other or both of two contributing vocalist is prominently displayed (or more and less prominently displayed) based on computationally-defined audio features extracted from (or computed over) the captured vocals. Thus, as an example, FIGS. 2A, 2B and 2C illustrate a temporal sequence of mixed audiovisual performance rendering 123 prepared (recall FIG. 1) at content server 110 based on manipulation (at 112) of vocals and performance synchronized video captured at handheld 101 and/or using audiovisual display and/or set-top box equipment 101A, 101B in combination with at least one other captured audiovisual performance (#1 or #2). Par0068 teaches FIG. 6 illustrates respective instances (501 and 520) of a portable computing device such as mobile device 400 programmed with vocal audio and video capture code, user interface code, pitch correction code, an audio rendering pipeline and playback code in accord with the functional descriptions herein. Device instance 501 is depicted operating in a vocal audio and performance synchronized video capture mode, while device instance 520 operates in a presentation or playback mode for a mixed audiovisual performance with dynamic visual prominence for performance synchronized video. A television-type display and/or set-top box equipment 520A is likewise depicted operating in a presentation or playback mode, although as described elsewhere herein, such equipment may also operate as part of a vocal audio and performance synchronized video capture facility. Each of the aforementioned devices communicate via wireless data transport and/or intervening networks 504 with a server 512 or service platform that hosts storage and/or functionality explained herein with regard to content server 110, 210. Captured, pitch-corrected vocal performances with performance synchronized video mixed to vary visual prominence as described herein may (optionally) be streamed and audiovisually rendered at laptop computer 511).
          Godfrey does not explicitly discloses first and second devices coupled by a communication network with non- negligible peer-to-peer latency for transmission of audiovisual content.
          Schupak however discloses first and second devices coupled by a communication network with non- negligible peer-to-peer latency for transmission of audiovisual content. (Schupak, par0070 teaches Live streaming is used herein to refer to delivery and/or receipt of content in real-time, as events happen, or substantially in real time, as opposed to recording content to a file before being able to upload the file to a media server, or downloading the entire file to a device before being able to watch and/or listen to the content. Streaming media is used herein to refer to multimedia (e.g., digital video and/or audio media) that is delivered between two or more network-connected devices in real time or substantially in real time. Streaming may apply to continuously updated media content other than video and audio including, but not limited to, a live ticker, closed captioning, and real-time text. An end-user (e.g., a viewer) may watch and/or listen to media streamed over a network (e.g., the Internet) using a user output interface such as a display and/or over a speaker communicatively coupled with, for example, a desktop computer, notebook or laptop computer, smart television, set-top box, Blu-Ray™ player, game console, digital media player, smartphone (e.g., iOS or Android), or another network-connected interactive device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of first and second devices coupled by a communication network with non- negligible peer-to-peer latency for transmission of audiovisual content, as taught by Godfrey in the system of Schupak, so the widespread use of smartphones enables users of social media platforms to share live videos with their social network, see Schupak par0004.
          Godfrey and Schupak do not explicitly disclose the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device.
          Itelman however discloses the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device. (Itelman, col11 lines 27-39, teaches in an operation 202, process 200 may include receiving an audiovisual input from an audiovisual capture device. In an operation 203, process 200 may include adding a second audiovisual track to the project by simultaneously [the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device] recording the audiovisual input received in operation 202 while other existing tracks of the project are being played. In an operation 204, process 200 may include generating a live mix of the first and second audiovisual tracks and/or communicating the live mix via a user interface while the audiovisual input is being recorded. For example, a user may listen and view how the first and second tracks are combined together into a live mix as the user records the second track within the mix).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device, as taught by Itelman in the system of Godfrey and Schupak, so live jam sessions facilitate collaborations between musicians, help building a community for exchanging talents and ideas with other musicians, and provide opportunities to practice together in preparing for a recording session, see Itelman col 1 lines 16-20.

As per claim 19. Godfrey, Schupak and Itelman disclose the system of claim 18.
          Godfrey further discloses wherein the second device is further configured to capture second performer video that is performance synchronized with the captured second performer vocals and to composite the second performer video with video for the first performer in the supplied audiovisual broadcast mix. (Godfrey, par0044 teaches in some embodiments of the present invention, social network constructs may facilitate pairings of geographically-distributed vocalists and/or formation of geographically-distributed virtual glee clubs. For example, relative to FIG. 1, a first vocalist may perform in a manner captured (with vocal audio and performance synchronized video) and uploaded (106) to a content server or service platform. Such captured audiovisual content may, in turn, be distributed to social media contacts of the first vocalist, via an open call mediated by the content server, or by electronic communication initiated by the first vocalist. In this way, the first vocalist herself (and/or the content server or service platform on her behalf) may invite others to join in a coordinated audiovisual performance).

As per claim 20. Godfrey, Schupak and Itelman disclose the system of claim 19.
          Godfrey further discloses wherein the first and second performer video compositing includes, for at least some portions of the supplied audiovisual broadcast mix, a computational blurring of image frames of first and second performer video at a visual boundary therebetween. (Godfrey, par0044 teaches in some embodiments of the present invention, social network constructs may facilitate pairings of geographically-distributed vocalists and/or formation of geographically-distributed virtual glee clubs. For example, relative to FIG. 1, a first vocalist may perform in a manner captured (with vocal audio and performance synchronized video) and uploaded (106) to a content server or service platform. Such captured audiovisual content may, in turn, be distributed to social media contacts of the first vocalist, via an open call mediated by the content server, or by electronic communication initiated by the first vocalist. In this way, the first vocalist herself (and/or the content server or service platform on her behalf) may invite others to join in a coordinated audiovisual performance).

As per claim 21. Godfrey, Schupak and Itelman disclose the system of claim 19.
          Godfrey further discloses wherein the first and second performer video compositing includes dynamically varying in a course of the audiovisual broadcast mix  (Godfrey, par0048 teaches throughout the temporal course of the combined and mixed audiovisual performance rendering 123, visual prominence of performance synchronized video for one performance (and/or the other) varies in correspondence with computationally-defined audio features. For example, based on a calculated audio power measure (computed over a captured vocal audio signal for each of the illustrated, and temporally-aligned, performances), video for first one of the performers may be featured more prominently than the second at a given position 191 (see FIG. 2A) along coordinated audiovisual performance timeline 151. At position 191, the vocal contribution of the first performer may have greater amplitude or have greater audio power. In some cases, a first vocalist may be singing (or be assigned) part A of a duet, whereas the second vocalist is singing (or is assigned) part B or an accompaniment or backup vocal role. In some cases, each performer may ostensibly sing the same part, but differring audio power for the individual vocal contributions is nonetheless selective (at any given point in time) for visual prominence).

As per claim 22. Godfrey, Schupak and Itelman disclose the system of claim 21. 
          Godfrey further discloses wherein the dynamic varying is, at least partially, in correspondence with time varying vocal part codings in an audio score corresponding to and temporally synchronized with the backing audio track. (Godfrey, par0041teaches In addition, lyrics, melody and harmony track note sets and related timing and control information may be encapsulated as a score coded in an appropriate container or object (e.g., in a Musical Instrument Digital Interface, MIDI, or Java Script Object Notation, json, type format) for supply together with the backing track(s)…..and, in some situations or embodiments, score-coded note tracks for continuous, real-time pitch-correction while the user sings. Optionally, at least for certain embodiments or genres, harmony note tracks may be score coded for harmony shifts to captured vocals. Typically, a captured pitch-corrected (possibly harmonized) vocal performance together with performance synchronized video is saved locally, on the handheld device or set-top box, as one or more audiovisual files and is subsequently compressed and encoded for upload (106) to content server 110 as an MPEG-4 container file. MPEG-4 is an international standard for the coded representation and transmission of digital multimedia content for the Internet, mobile networks and advanced broadcast applications. Other suitable codecs, compression techniques, coding formats and/or containers may be employed if desired).

As per claim 23. Godfrey, Schupak and Itelman disclose the system of claim 21.
          Godfrey further discloses wherein the dynamic varying is, at least partially, based on evaluation of a computationally defined audio feature of either or both of the first and second performer vocals. (Godfrey, par0052 teaches finally, at position 193 along coordinated audiovisual performance timeline 151, calculated levels of an operative computationally-defined audio feature(s) are such that performance synchronized video of first and second performers is displayed with equivalent visual prominence. Position 193 illustrates a dynamically determined prominence consistent with each of the performers singing in chorus (consistent with a chorus section of an otherwise part A, part B duet-style coding of a vocal score) and/or singing at generally comparable levels as indicated by calculations of audio power, spectral flux or centroids).

As per claim 24. Godfrey, Schupak and Itelman disclose the system of claim 18. 
          Godfrey further discloses wherein the first device is associated with the second device as a current livestream guest, and wherein the second device operates as a current livestream host, the current livestream host controlling association and dissociation of particular devices from the audience as the current livestream guest. (Godfrey, par0037 teaches in some embodiments such as illustrated in FIG. 1, an iPhone™ handheld available from Apple Inc. (or more generally, handheld 101) hosts software that executes in coordination with a content server 110 to provide vocal capture and continuous real-time, score-coded pitch correction and harmonization of the captured vocals. Performance synchronized video may be captured using a camera provided by, or in connection with, a television (or other audiovisual equipment) 101A or connected set-top box equipment 101B such as an Apple TV™ device. Performance synchronized video may also, or alternatively, be captured using an on-board camera provided by handheld 101).

As per claim 26. Godfrey, Schupak and Itelman disclose the system of claim 18. 
           Godfrey further discloses further comprising: a video compositor that accesses a machine readable encoding of musical structure including at least musical section boundaries coded for temporal alignment with the vocal audio captured at the first and second devices and that applies a first visual effect schedule to at least a portion of  (Godfrey, par0056-0057. Par0056 both pitch correction and added harmonies are chosen to correspond to a score 207, which in the illustrated configuration, is wirelessly communicated (261) to the device(s) (e.g., from content server 110 to handheld 101 or set-top box equipment 101B, recall FIG. 1) on which vocal capture and pitch-correction is to be performed, together with lyrics 208 and an audio encoding of the backing track 209. In some embodiments of techniques described herein, the note (in a current scale or key) that is closest to that sounded by the user/vocalist is determined based on score 207. While this closest note may typically be a main pitch corresponding to the score-coded vocal melody, it need not be. Indeed, in some cases, the user/vocalist may intend to sing harmony and the sounded notes may more closely approximate a harmony track. Par0057 teaches  in some modes or embodiments, performance synchronized video corresponding to vocals determined to be (or pitch-corrected to) melody may be visually presented in a generally more prominent manner, while performance synchronized video corresponding to vocals determined to be (or pitch-shifted to) harmony may be visually presented with less prominence. In the computational flow of FIG. 3, pitch corrected or shifted vocals may be combined (254) or aggregated for mix (253) with an audibly-rendered backing track and/or communicated (262) to content server 110 or a remote device (e.g., handheld 120 or 520, television and/or set-top box equipment 520A, or some other media-capable, computational system 511). In some embodiments, pitch correction or shifting of vocals and resulting determinations of desired visual prominence may be performed at content server 110).

As per claim 27. Godfrey, Schupak and Itelman disclose the system of claim 26. 
           Godfrey further discloses wherein the video compositor is hosted either on the second device or on a content server or service platform through which the apparently live performance is supplied. (Godfrey, par0058 teaches  FIG. 4 illustrates basic signal processing flows (350) in accord with certain implementations suitable for an mobile phone-type handheld device 301 to capture vocal audio and performance synchronized video, to generate pitch-corrected and optionally harmonized vocals for audible rendering (locally and/or at a remote target device), and to communicate with a content server or service platform 310).

As per claim 28. Godfrey, Schupak and Itelman disclose the system of claim 18. 
           Godfrey further discloses wherein, as part of a user interface visual on either or both of the first and second devices, for a current song selection, a different vocal part selection is presented for each of the performers; and (Godfrey, par0051 teaches  referring back to FIGS. 2A, 2B and 2C, later in the performance timeline (see e.g., position 192, FIG. 2B), performance synchronized video for the second performer is featured more prominently than the first. Indeed, in the illustrated example, only the video for the second performer appears at position 192 along coordinated audiovisual performance timeline 151. Depending on the particulars of first and second performer captured vocals (or on a particular embodiment or operating mode thereof), second performer vocals may be the only captured vocals corresponding to position 192, or a disparity in calculated levels of computationally-defined audio feature(s) may exceed a threshold such that only the second performer's performance synchronized video is displayed).
wherein responsive to, and in correspondence with, gestures by either or both of the first and second performers at the respective geographically-distributed devices, the vocal part selections are updated, wherein assignment of a particular vocal part selection to the respective first or second performers is changeable until one or the other of the first and second performers gestures a start of vocal capture on a respective geographically-distributed device, whereupon a then-current assignment of particular vocal part selections to the respective first or second performers is fixed for duration of capture of the coordinated multi-vocal performance. (Godfrey, par0048-0051. Par0048 teaches Throughout the temporal course of the combined and mixed audiovisual performance rendering 123, visual prominence of performance synchronized video for one performance (and/or the other) varies in correspondence with computationally-defined audio features. For example, based on a calculated audio power measure (computed over a captured vocal audio signal for each of the illustrated, and temporally-aligned, performances), video for first one of the performers may be featured more prominently than the second at a given position 191 (see FIG. 2A) along coordinated audiovisual performance timeline 151. At position 191, the vocal contribution of the first performer may have greater amplitude or have greater audio power. In some cases, a first vocalist may be singing (or be assigned) part A of a duet, whereas the second vocalist is singing (or is assigned) part B or an accompaniment or backup vocal role. In some cases, each performer may ostensibly sing the same part, but differring audio power for the individual vocal contributions is nonetheless selective (at any given point in time) for visual prominence. Par0051 teaches  referring back to FIGS. 2A, 2B and 2C, later in the performance timeline (see e.g., position 192, FIG. 2B), performance synchronized video for the second performer is featured more prominently than the first. Indeed, in the illustrated example, only the video for the second performer appears at position 192 along coordinated audiovisual performance timeline 151. Depending on the particulars of first and second performer captured vocals (or on a particular embodiment or operating mode thereof), second performer vocals may be the only captured vocals corresponding to position 192, or a disparity in calculated levels of computationally-defined audio feature(s) may exceed a threshold such that only the second performer's performance synchronized video is displayed).

Claims 9, 17 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Schupak further in view of Itelman, and further in view of Keener et al. (US20080270541A1) hereinafter Keener.

As per claim 9. Godfrey, Schupak and Itelman disclose the method of claim 2. 
          Godfrey, Schupak and Itelman do not explicitly disclose wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest.
          Keener however discloses wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest. (Keener, par0052-0054 teaches as displayed in FIG. 5, while the talent-person is speaking live to the viewers, the viewers are able to make comments or ask questions by inputting text data into a chat process on the talent-person's web page. As displayed in FIG. 6, all viewers are able to see comments or questions, selected by the talent-person. The talent-person assigns flags to the viewer comments or questions for example “comment/question is being addressed,” “next question to be answered” “comment/question to be addressed in the next session,” “Good Question,” “Stupid Question” (See FIG. 8). The viewers are able to see the queue of viewer comments and questions addressed to the talent-person (see FIG. 6). The viewers are also able to communicate among themselves via the internet (see FIG. 9). The total count of pending comments and questions are displayed on the viewer's internet device and on the mobile talent host PC. The viewer to viewer chat displays on the viewers' internet devices in a chat display window on the viewers' internet devices and on a mobile talent-host PC (See FIG. 9 and FIG. 13)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest, as taught by Keener in the method of Godfrey, Schupak and Itelman, so through internet streaming, live audio/video can be sent from one or more talent-persons to multiple viewers in diverse geographic locations, see Keener par0007.

As per claim 17. Godfrey, Schupak and Itelman disclose the method of claim 1.

          Keener however discloses embodied, at least in part, as a computer program product encoding of instructions executable on the second device as part of a cooperative system including a content server or service platform to which a plurality of geographically-distributed, network-connected, vocal capture devices, including the second device, are communicatively coupled. (Keener, par0044 teaches FIG. 12: Mobile Talent PC (Module:1201) This system component reside with talent PC and works as mobile studio manager for making it possible to start a studio with minimal accessories. This component is directly connected to main server through Ethernet interface over IP Cloud…..On system level this component consist of a lightweight device with very sophisticated system modules like fast CPU Processor (Module:1214) with latest BIOS firmware to handle future updates (Module:1211), NIC (Module:1209) card for connecting to main-server, large RAM (Module:1208) so that all the application can run on the system without much impact on the performance and response rate, I/O unit (Module:1210) are typical unit used in such systems, Video adaptors (Module:1213) are very sophisticated with sufficient internal ram to handle live feed from camera and processing that information for streaming it to streaming server located in main-server).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 

As per claim 25. Godfrey, Schupak and Itelman disclose the system of claim 24. 
          Godfrey, Schupak and Itelman do not explicitly disclose wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest.
          Keener however discloses wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest. (Keener, par0052-0054 teaches as displayed in FIG. 5, while the talent-person is speaking live to the viewers, the viewers are able to make comments or ask questions by inputting text data into a chat process on the talent-person's web page. As displayed in FIG. 6, all viewers are able to see comments or questions, selected by the talent-person. The talent-person assigns flags to the viewer comments or questions for example “comment/question is being addressed,” “next question to be answered” “comment/question to be addressed in the next session,” “Good Question,” “Stupid Question” (See FIG. 8). The viewers are able to see the queue of viewer comments and questions addressed to the talent-person (see FIG. 6). The viewers are also able to communicate among themselves via the internet (see FIG. 9). The total count of pending comments and questions are displayed on the viewer's internet device and on the mobile talent host PC. The viewer to viewer chat displays on the viewers' internet devices in a chat display window on the viewers' internet devices and on a mobile talent-host PC (See FIG. 9 and FIG. 13)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the current livestream host selects from a queue of requests from the audience to associate as the current livestream guest, as taught by Keener in the system of Godfrey, Schupak and Itelman, so through internet streaming, live audio/video can be sent from one or more talent-persons to multiple viewers in diverse geographic locations, see Keener par0007.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Schupak further in view of Itelman, and further in view of Malatesha et al. (US20180007098A1) hereinafter Malatesha.

As per claim 10. Godfrey, Schupak and Itelman disclose the method of claim 1.
           Godfrey, Schupak and Itelman do not explicitly disclose wherein the first device operates in a livestream guest role and the second device operates in a livestream host role, the method further comprising either or both of: the second device releasing the livestream host role for assumption by another device; and the second device passing 
          Malatesha however discloses wherein the first device operates in a livestream guest role and the second device operates in a livestream host role, (Malatesha, par0046 teaches meeting roles are specific privileges that are assigned to each participant client device that defines their level of access to data within the electronic meeting. For example, a first participant client device may have a " host" role that allows the first participant client device to view and modify data within the electronic meeting. Whereas a second participant client device may have a " guest" role which only allows the second participant client device viewing privileges for the data within the electronic meeting).
the method further comprising either or both of: the second device releasing the livestream host role for assumption by another device; and the second device passing the livestream host role to a particular device selected from a set comprising the first device and the audience. (Malatesha, par0064 teaches in an embodiment, different roles that grant participants control over data, such as annotation host role, file host role, and application host role, may be assigned to different participants as the electronic meeting progresses. For example, when a new electronic meeting is initiated by participant Whiteboard_Campbell_01, who is initially assigned the meeting host role, all other participants may be assigned, by default, the guest role only. This means that only Whiteboard_Campbell_01 has privileges to edit content within meeting windows based upon the top level meeting host role and the other participants only have read-only/view privileges. As the meeting progresses, Whiteboard_Campbell_01 may assign different roles to other participants such that other participants may be assigned edit privileges through a specific role for specific content.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first device operates in a livestream guest role and the second device operates in a livestream host role, the method further comprising either or both of: the second device releasing the livestream host role for assumption by another device; and the second device passing the livestream host role to a particular device selected from a set comprising the first device and the audience, as taught by Malatesha in the method of Godfrey, Schupak and Itelman, so some electronic meetings may include functionality to actively collaborate with other meeting participants by allowing different participants certain editing privileges for content within the electronic meeting, see Malatesha par0004.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Alexander (US20180152736A1) – Related art in the area of a system adapted to record, transmit, view, and store a plurality of live audiovisual content from a live event, the system may include one or more mobile devices with mobile application installed.
• Cook et al. (US20110251842A1) – Related art in the area of using signal processing techniques for pitch detection and correction, a user's vocal performance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442